Case: 18-20300     Document: 00514862762         Page: 1    Date Filed: 03/07/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                     No. 18-20300                     March 7, 2019
                                   Summary Calendar
                                                                     Lyle W. Cayce
                                                                          Clerk
PHYSICIAN ACO, LIMITED LIABILITY CORPORATION; ACO TRIPLE
AIM PROVIDERS, INCORPORATED, jointly doing business as PACO ACO
1393,

              Plaintiffs - Appellants

v.

ALEX M. AZAR, II, SECRETARY, U.S. DEPARTMENT OF HEALTH AND
HUMAN SERVICES; UNITED STATES DEPARTMENT OF HEALTH AND
HUMAN SERVICES CENTER FOR MEDICARE & MEDICAID SERVICES,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:15-CV-803


Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant PACO ACO 1393 appeals from the district court’s
partial dismissal of its claim against the above-named Defendant-Appellees
and    the   district    court’s   denial    of   Plaintiff-Appellant’s           Motion            for


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-20300       Document: 00514862762   Page: 2   Date Filed: 03/07/2019



                                  No. 18-20300
Reconsideration of that partial dismissal. We affirm for the reasons set forth
by the district court.
      AFFIRMED.




                                        2